Title: To George Washington from William Milnor, 25 January 1790
From: Milnor, William
To: Washington, George

 

Hond Sir
Philada January 25th 1790

Altho’ I have not Words to Express the gratefull feelings of my heart, for your great condecention in recommending me to the Collector of this port, I cannot any longer resist the impelling desire I feel, to inform you, how happy you have made me, from a mind almost driven to dispair with thoughts of the increaseing distress of my family, from unavoidable indolence and from every species of indigence I am happily delivered—Immediatily on the receipt of the Papers from, you Mr Delany Appointed me one of the Gaugers and from the blessed 10th day of August last, I have faithfully perform’d that office to the utmost of my abilities, & I am the happier in having the Honour to inform you that I have given intire satisfaction to my superior officers in the custom house as well as to the Merchants & all others concern’d, to confirm this, I beg your pardon for the liberty I take in Mentioning the following little anecdote. Some few days a go I waited on the Collector gave him the Complimts of the Season & thank’d him for the Appointmt he had been pleased to honour me with, and hoped he had found me faithfull in the discharge of my duty, he replied, I am sorry Mr Milnor that I did not at first give you the whole of that buisness, your Conduct has pleased every body Concern’d, I must again beg your pardon for saying so much about myself—for my past & future Conduct I must now beg leave to refer you to those Gentlemen under whome I act, when I consider that should I through neglect, be found lacking, in Industry Vigilence & accuracy in my buisness, I should merrit your Contempt forever, a mortification the greatest I could suffer on this side the Grave, I confess it is a ⟨Stimoler⟩ not to be resisted—Mrs Milnor desires to join me in our best respects to Mrs Washington knowing she has ever been propitious to our welefare we feel it our duty to retain a due sense of it. I have the Honour Sir, most Humbly to be and remain, Your Most Obliged & Most obedt Servt

William Milnor

